Opinion by
Mb. Justice Bbown,
This case was properly taken from the jury, and we must assume, in the absence of any reason given by the learned trial judge, that it was for the right one that the appellant’s carelessness and negligence stood in the way of her right to recover, and not for the wrong one that, by her alleged release, she had discharged the company from all liability to her. At any rate, the judgment is what it ought to be, and, as there was a good and controlling reason for directing the verdict for the defendant, it cannot be disturbed because the court may have relied upon the wrong one and overlooked the right one. The evidence of the defendant’s negligence was slight, but sufficient to go to the jury; the court could not have correctly held that the paper purporting to be the release of the plaintiff bound her, for it could have been fairly found as a fact that it was not her act for the purpose appearing on its face; and, but for her negligence in contributing to her injuries, which is so plain that we must so pronounce it, she might recover. As it is, she cannot. The assignment that the court erred in instructing the jury to find a verdict for the defendant, is overruled, and the judgment is affirmed.